853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mequiades CHIROLDES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-3088.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
Petitioner moves for in forma pauperis status on appeal from the district court's judgment denying his motion to vacate or set aside his sentence filed under 28 U.S.C. Sec. 2255.  The motion and appeal have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the certified record and petitioner's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner claimed his convictions are not supported by sufficient evidence, and that his sentences are excessive in violation of the eighth amendment.


3
Upon consideration, we hereby grant petitioner's motion to proceed in forma pauperis and affirm the judgment of the district court for the reasons stated in its memorandum opinion filed January 13, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.